DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application, filed 11/20/20, is a CON of 16/181,841, filed 11/06/2018, 16/181,841 is a CON of 15/130,086 04/15/2016 (now abandoned), 15/130,086 is a CON of 13/660,709 10/25/2012 (now abandoned) 13/660,709 is a CON of 12/645,108 12/22/2009 (issued as US Pat 8334281), 12/645,108 claims priority to 61/140,034 filed on 12/22/2008.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sep 24, 2021 has been entered.

Status of the Claims
Claims 1-30 are pending in this application.   Claims 6-11, 21-23 and 26-28 are withdrawn. Claims 1-5, 12-20 and 24-25 and 29-30 are under examination as being directed to elected group 1 and elected species.
Formulation F-P (see Specification, para. [0079], Table 2-1)		Gastroparesis 
Formulation F-P comprises (%w/v) 23.64 Metoclopramide HCl, 0.10 Citric Acid monohydrate, 0.44 sodium citrate dihydrate, 0.025 benzalkonium chloride solution 50%, 0.1 edetate disodium dehydrate, 3.0 sorbitol solution (70%), and QS purified water.
Response to Arguments
Applicant's arguments filed Sep 24, 2021 have been fully considered but they are not persuasive. See below rejections and response to Attorney arguments following the rejections.
It is noted that the addition of new claims 29-30 have necessitated the following new rejections below.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12-16, 18-20 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chiou (US Publication 2003/0069232, published April 10, 2003), as evidenced by Mohan (Calbiochem Buffers, published by EMD, p. 1-33 (2006)).  
Amended claim 1 is an intranasal pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, and a buffer, 
wherein the pharmaceutical composition has a pH of above about 4.5, 
wherein the pharmaceutical composition has less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40°C and 75% relative humidity, 
wherein the pharmaceutical composition further comprises citrate in a concentration of at least 10 millimolar, and wherein the intranasal pharmaceutical composition is formulated for intranasal administration.
	Similar to claim 1, claim 12 is directed to an intranasal pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, wherein the composition does not discolor when stored at a temperature of 40° C for at least about 4 weeks, wherein the pharmaceutical composition comprises citrate in a concentration of at least 10 millimolar, and wherein the intranasal pharmaceutical composition is formulated for intranasal administration.
Regarding claims 1 and 12, Chiou (aka US Pub 232) teaches a pharmaceutical composition (formulated for ocular delivery) comprising metoclopramide and a buffer (carboxylic acid) where the acid buffer is in an amount sufficient to maintain the pH from about 4.5 to about 7.5 (more specifically a pH of about 5.5), see paragraphs 10, 85, 120 and claims 1-5, 8, 19 and 26. Further see Chiou claims 17-18, noting choice of the carboxylic/hydroxy acid is citric acid.
Regarding the limitation wherein the pharmaceutical composition comprises citrate in a concentration of at least 10 millimolar, Chiou does not necessarily recite or the 10 millimolar citrate concentration. However, Buffer systems as claimed by claims 1 and 12, and taught by Chiou by their very nature, comprise both a weak acid and its conjugate base so as to maintain a desired pH range, such as the claimed pH range.
The claimed pH range, about 4.5 to about 7.5, is known to be buffered by concentrations of 0.1 M citric acid to an equivalent of 100 millimolar, adjusted to 100 ml volume with deionized water, to a citrate buffer pH range of 3.0 to 6.2. This is evidenced by Mohan, Calbiochem Buffers, see page 19. 
Therefore, it would be routine to one of ordinary skill in the art to achieve a concentration of 10 millimolar of citrate buffer, capable of reaching a pH range claimed by applicant, values known to be pH 3 to 6.2, by starting with 0.1 M citric acid and diluting to 100 ml volume with water.  
Further, regarding the limitation of a citrate buffer teaches citrate buffers, Chiou discloses a composition comprising metoclopramide i.e. MCP (including salts thereof), and a buffer, see claim 1 (noting the ocular drug and a carboxylic acid (i.e. buffer) needed to maintain a pH of formulation from about 4.5 to about 7.5. Further see claims 17-18, noting choice of the carboxylic/hydroxy acid is citric acid.
	Amended claim 1 contains an intended use of an intranasal pharmaceutical composition in both the preamble and repeats said use in the body of the claim.
	While Chiou does not recite the limitations of “intranasal pharmaceutical composition” in the preamble, or a composition formulated for intranasal administration in the body of the claim, a determination must be made that these intended uses of the claimed formulation result in structural difference between the claimed invention [formulation] and the prior art. See MPEP 2111.02 (II).  If so, the recitation of the intended uses serve to limit the claim, Id. (citing In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)), see MPEP 2111.02 (II). 
	However, in this case, both Chiou and the claimed invention have the same structural elements: MCP formulations pH values and relying upon the same buffer excipient. These limitations satisfy the structural requirements of the claimed invention. There is no indication that the intended use of “intranasal formulation” results in a structural difference between the claimed formulation and the prior art, Chiou.	
	While Chiou does not recite the limitations of “wherein the intranasal pharmaceutical composition exhibits less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40° C and 75% relative humidity for at least about 4 weeks,” said properties are present as Chiou teaches these limitations for its formulation of MCP. The claimed invention discloses a formulation comprising MCP, a pH of above about 4.5 and benzalkonium chloride.  As these limitations are taught by Chiou, the claimed formulation’s properties in terms of O.D. at the claimed density and storage conditions of temperature and humidity, are present.
	The rationale to support this finding of obviousness is the combination of prior art elements according to known methods (a metoclopramide formulation comprising a buffer in the claimed pH, where citrate buffers of 10 millimolar are known to achieve the claimed pH) to predictably arrive the claimed invention. 
Regarding claims 2 and 14 and the limitation of benzalkonium chloride, Chiou teaches benzalkonium chloride, see paragraphs 90-93 and 98. 
Regarding claims 3 and 16 and the limitation of at least about pH 4.6, Chiou teaches said pH limitation for its MCP pharmaceutical formulations, where Chiou recites a pH from about 4.5 to about 7.5 (more specifically a pH of about 5.5) see paragraphs 10, 85, 120 and claims 1-5, 8, 19 and 26.
Regarding claims 4 and 19 and the limitation of the buffers listed therein, Chiou teaches the buffers of sodium acetate and triethanolamine, see paragraph 105.
Regarding claim 5 and the limitation of wherein the average chance of percent optical density (O.D.) is less than about 1.8% O.D. per week, while Chiou does not teach said limitation, said properties are present as Chiou teaches the pharmaceutical composition of claim 1.  
Regarding claim 13 and the limitation of further comprising a buffer, Chiou (aka US Pub 232) teaches a pharmaceutical composition (formulated for ocular delivery) comprising metoclopramide and a buffer (carboxylic acid) where the acid buffer is in an amount sufficient to maintain the pH from about 4.5 to about 7.5 (more specifically a pH of about 5.5), see paragraphs 10, 85, 120 and claims 1-5, 8, 19 and 26.
Regarding claim 15 and the limitation of a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), Chiou teaches benzalkonium chloride (0.004-0.01 %), see paragraph 90.  
Regarding claim 18 and the limitation of wherein the pharmaceutical composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, while Chiou does not teach said limitation, said properties are present as Chiou teaches the pharmaceutical composition of claim 1.  
Regarding claim 20 and the limitation of sodium acetate and sodium citrate, Chiou teaches a pharmaceutical composition comprising metoclopramide and an acid (citric acid, the acid form of the salt sodium citrate), which buffers the formulation to a pH of about 5.5, see paragraph 120. Further, Chiou teaches the use of sodium acetate in its liquid formulations, see paragraph 105.
Regarding claim 25 and the limitation of where the pharmaceutical composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar (including a reduced sugar, such as sorbitol) or a flavoring agent, Chiou teaches various salts of drugs, see paragraphs 27-29 and 36. See also paragraph 105 and other recitations of the salt, sodium acetate as a buffer.
Therefore, the invention as a whole was prima facie obvious at the time it was invented. 
	
	Claims 17, 24 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiou (US Publication 2003/0069232, published April 10, 2003) as evidenced by Mohan (Calbiochem Buffers, published by EMD, p. 1-33 (2006)) as applied to claims 1-5, 12-16, 18-20 and 25 above, and further in view of Pramidin Prescribing Information (PI) (1997)). 
The teachings of Chiou, aka, US Pub 232, are as applied supra (see above 103 rejection) and are herein incorporated by reference in their entirety.
	Claim 17 is directed to the pharmaceutical composition of claim 12, wherein the pharmaceutical composition further comprises benzyl alcohol.
Claim 24 is directed to the pharmaceutical composition of claim 17, wherein the pharmaceutical composition comprises benzyl alcohol in a concentration from about 0.01 % (w/v) to about 0.8% (w/v).
	Regarding claims 17 and 24 and the limitations therein regarding benzyl alcohol and concentrations, Pramidin Prescribing Information teaches the use of benzyl alcohol in its composition comprising metoclopramide, see page 1, section “Other Ingredients.”  Regarding claim 24 in particular, while not specifically disclosing the amounts of benzyl alcohol, Chiou teaches the use of phenylethyl alcohol (a structurally similar equivalent of benzyl alcohol, differing by a single –CH2- group) in amounts of up to 0.5%, see paragraph 90.
	Regarding claims 29-30 and the limitations of nasal administration device, adapted to deliver a pre-defined dose to a patient’s nostril, Pramidin Prescribing Information discloses said device (dispenser) starting on page 5 and bridging to page 6, reproduced below.  

    PNG
    media_image1.png
    258
    514
    media_image1.png
    Greyscale

	Pramidin Prescribing Information discloses that the dispenser administers 1 puff of either 10 mg or 20 mg in each nostril in a single administration, see page 5, Section entitled Dosage and Administration, PRAMIDIN 10 or PRAMIDIN 20. 
	The rationale to support this finding of obviousness is the combination of prior art elements according to known methods (a metoclopramide formulation comprising a buffer in the claimed pH, where MCP formulations are known to comprise alcohol preservatives such as benzyl alcohol and phenylethyl alcohol in known amounts, as well as intranasal dispensing devices) to predictably arrive the claimed invention.
Therefore, the invention as a whole was prima facie obvious at the time it was invented. 

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states claims 1 and 12 (and claims dependent) have been amended to be directed to specify an intranasal pharmaceutical composition. New claims 29-30 are directed to a nasal device.
The Attorney response states the art Pramidin Prescribing Information and Chiou US Pub 232, alone or in combination, does not teach the claimed intranasal MCP composition comprising citrate in a concentration of at least 10 millimolar. 
The Attorney response states Chiou US Pub 232 is directed to ocular conditions/disorders; for topical administration to the eye; with examples disclosing droperidol rather than MCP.
The Attorney response states due to a lack of motivation or teaching by Chiou, Chiou seeds doubt in the mind of the skilled artisan that ocular compositions would apply to other routes of administration, i.e. corneal biochemical composition is not analogous to skin. The Attorney response concludes without such motivation to modify the references, there is no reasonable expectation of success by the skill artisan to arrive at the claimed intranasal MCP formulation, let alone a nasal administration device containing said formulation.
The Attorney response states that none of the cited references teach or suggested the lack of discoloration limitation. The Attorney response argues that because Chiou US Pub 232 does not teach the claimed pharmaceutical compositions, i.e., they are not substantially identical to those claimed,  the optical properties claimed are not inherent, i.e. present. See, e.g., MP.E.P. § 2112
	In response to Attorney arguments that Chiou does not teach or suggest the claimed invention, as noted above, the properties with regard to O.D. in terms storage conditions are inherent ones that would be present in formulations as claimed, an MCP formulation comprising benzalkonium chloride as an excipient and a pH above about 4.5 as claimed. 
	With regard to the intended use (recited in preamble and body of claim), both Chiou and the claimed invention have the same structural elements: MCP formulations, pH values, and relying upon the same buffer excipient, benzalkonium chloride. These limitations satisfy the structural requirements of the claimed invention. There is no indication that the intended use of “intranasal formulation” results in a structural difference between the claimed formulation and the prior art, Chiou. Put differently, whether called an “ophthalmic formulation”, “intranasal formulation”, “intravenous formulation”, etc., such are intended uses of the formulations.  As long as the formulation taught in Chiou is capable of use intranasally, which Applicant has provided no factual evidence it is not, it is applicable to the claimed invention.
	While Chiou does not recite the limitations of  “wherein the intranasal pharmaceutical composition exhibits less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40° C and 75% relative humidity for at least about 4 weeks,” said properties are inherently present as Chiou teaches these limitations for its formulation of MCP. The claimed invention discloses a formulation comprising MCP, a pH of above about 4.5 and benzalkonium chloride.  As these limitations are taught by Chiou, the claimed formulation’s properties in terms of O.D. at the claimed density and storage temperature are inherently present.
	While Examples 1-4 of Chiou do not necessarily disclose an MCP formulation as per the Attorney response, Chiou specifically exemplifies an MCP formulation specifically disclosing an MCP formulation in the claimed pH (see paragraphs 86 and 120 reproduced above) and specifically disclosing benzalkonium chloride as an excipient (as per paragraph 93 reproduced above).
	Further as noted with new claims 29-30, intranasal administering devices are known in the prior art, see Pramidin.   
	Therefore, the claimed invention is obvious over the prior art. 

New Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

RESPONSE TO ATTORNEY ARGUMENTS:
The attorney response stated it would address the double patenting rejections upon indication of allowable subject matter, as some are provisional rejections.  Based on this response, the new double patenting rejections necessitated by amendment (new claims 29-30), have been issued below.

Claims 1-5, 12-20, 24-25 and 29-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of US Patent 8334281 B2.
The contents and disclosure of the rejected claims and are discussed above and hereby incorporated herein.
	Regarding claims 1-5, 12-20, 24 and 25, US Patent 8334281 B2 generally claims a pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, a citrate buffer, and benzalkonium chloride; wherein the composition is a nasal solution that is clear to pale yellow when compared to standard E, 32 USP <631> on storage at a temperature of 40.degree. C. for at least about 4 weeks; and wherein the composition has a citrate concentration ([citrate]=[citric acid]+[dihydrogen citrate ion]+[hydrogen citrate ion]+[citrate ion]) of at least about 10 millimolar, and so forth, with overlapping, if not identical scope. 
	 Regarding the pH limitation of claims 1, 12 and 16, the 281 patent discloses a starting pH of at least about 4.5 or 5.0, see claims 2-3 and 20-21. 
	Further regarding claims 4, 13, 19 and 20, and the limitation of a citrate and/or acetate buffer, the 281 patent discloses a citrate buffer as per claim 1.
	Further regarding claim 5 limitation of O.D., because the 281 patent teaches the claimed composition, such properties are necessarily present. 
	Regarding claims 14-15 and the limitations benzalkonium chloride of wherein the pharmaceutical composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), this limitation is taught by claims 7 and 25 of the 281 Patent. 
	Regarding claims 17 and 24 and the limitation of benzyl alcohol, further with a concentration that is about 0.01 to about 0.8% w/v, the 281 Patent discloses said limitations, see claim 18.
	Regarding claim 18 and the limitation of wherein the pharmaceutical
composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, this limitation is taught by claim 8 of the 281 Patent. 
	Regarding claim 25 and the limitations of various excipients listed therein, the 281 patent discloses the pharmaceutical composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar, or a flavoring agent.
	Regarding claims 29-30 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, claim 27 of the 281 Patent discloses the intranasal administration of its MCP formulation. Claims 27 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device.
As such, the pending claims of the instant application are obvious in view of those of US Patent 8334281.

	Claims 1-5, 12-20 and 24-25 and 29-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 13 and 14-16 of US Patent 11020361 (formerly Application No. 16181841).
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.
	Regarding claims 1-4 and 12 and the limitations of an intranasal MCP formulation comprising MCP, benzyl alcohol or benzalkonium chloride, and the recited limitation of a pH above about 4.5, US Patent 11020361 claims a method of treating gastroparesis in a patient, comprising intranasally administering to the patient an amount of a metoclopramide composition effective to deliver about 15 mg of metoclopramide, or a pharmaceutically-acceptable salt thereof, to the patient, wherein the composition comprises citrate in a concentration of at least about 10 millimolar, and wherein the intranasally administering is effective to treat gastroparesis,  see claim 1. 	
	Regarding claims 1-4, 12 and 16 and the various limitations of benzalkonium chloride, pH of at least about 4.6, and a buffer; Pat ‘361 discloses its MCP formulation further comprises benzalkonium chloride (see claim 3), and a buffer (see claim 2); wherein the MCP formulation has a pH of above about 4.5 (see claim 5).  See also claim 6 that discloses benzyl alcohol also.  
	Regarding claims 4 and 19 and the limitation of various buffers, Pat ‘361 discloses a list of buffers substantially similar if not identical to those claimed, see claim 8.
	Regarding claim 5 and the limitation of O.D. disclosed therein, because patent ‘361 teaches the claimed composition, such properties are necessarily present. 
	Regarding claim 13 and the buffer limitation, claim 8 of 361 Pat discloses said Markush list of buffers, claim 9 discloses sodium acetate and claim 10 discloses sodium citrate.
	Regarding claims 14 and 15 and the limitation of benzalkonium chloride therein, the 361 patent disclose the same limitation, i.e., concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), see claim 4. 
	Regarding claims 17 and 24 and the limitation therein of benzyl alcohol in the claimed concentration range, the 361 Patent discloses the same, the metoclopramide composition has a benzyl alcohol concentration from about 0.01% (w/v) to about 0.8% (w/v), see claim 13.
	Regarding claim 18 and the limitation of osmolality claimed therein for the MCP composition, the 361 patent discloses its metoclopramide composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, see claim 7.
	Regarding claim 20 disclosing sodium acetate and sodium citrate, claim 8 of 361 Pat discloses said Markush list of buffers, claim 9 discloses sodium acetate and claim 10 discloses sodium citrate.
	Regarding claim 25 and the limitation therein, the 361 patent discloses the metoclopramide composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar, or a flavoring agent, see claim 14.
	Regarding claims 29-30 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, claims 15-16 of the 361 Patent disclose the intranasal spray administration administered as two sprays.  Claims 15-16 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition for treating gastroparesis with MCP with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art. 

Claims 1-5, 12-16, 18-19, 25 and 29-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 11-21 of co-pending Application No. 16646527. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
Regarding claims 1 and 12 and the limitation of an intranasal formulation of MCP, Application No. 16646527 claims a method of achieving a therapeutically effective area under the curve (AUC) extrapolated to infinity from dosing time (AUC.sub.0-infinity) of metoclopramide in a subject in need thereof, comprising intranasally administering an intranasal pharmaceutical composition to the subject, wherein the intranasal pharmaceutical composition comprises: 
 15 mg metoclopramide or a pharmaceutically acceptable salt thereof, and wherein following said administering the subject exhibits an AUC.sub.0-infinity of metoclopramide which is at least as great as that provided by oral administration to the subject of an oral composition comprising 10 mg metoclopramide, see claim 1.
Regarding claims 1-4 and 12-14 and the limitations of benzalkonium chloride, and/or a buffer (citrate), Application No. 16646527 discloses the intranasal pharmaceutical composition further comprises a citrate buffer and benzalkonium chloride, see claim 2.
Regarding claims 1, 3, 12 and 16 and the limitations of pH, Application No. 16646527 discloses a starting pH of at least about 4.6 and 5.0, see claims 11-12. 
Regarding claim 5 and the limitation of O.D. disclosed therein, because Application No. 16646527 teaches the claimed composition, such properties are necessarily present.
Regarding claim 18, Application No. 16646527 teaches wherein the intranasal pharmaceutical composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, see claim 16.
Regarding claim 19 and the list of buffers listed therein, Application No. 16646527 teaches said list of buffers, see claim 19. 
Regarding claim 25 and the limitation therein, Application No. 16646527 teaches wherein the intranasal pharmaceutical composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar (including a reduced sugar, such as sorbitol) or a flavoring agent. 
Regarding claims 29-30 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, Application No. 16646527 discloses the intranasal administration of its MCP formulation, see claims 20 and 21. Claims 20- 21 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device at a pre-defined dose of either two sprays, or in a volume between 40 and 80 microliters.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition treating gastroparesis with MCP with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
                                                                                                                                                                                     	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629